      CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 1 of 20



                         UNITED STATE DISTRICT COURT
                            DISTRICT OF MINNESOTA


MADELINE PAVEK, ETHAN SYKES,
DSCC, and DCCC,
                                                      Civil Action No. ________________
                     Plaintiffs,
       v.

STEVE SIMON, in his official capacity as the
Minnesota Secretary of State,
                     Defendant.

        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       MADELINE PAVEK, ETHAN SYKES, DSCC, and DCCC (together, “Plaintiffs”)

file this Complaint for Declaratory and Injunctive Relief against Defendant STEVE
SIMON, in his official capacity as the Minnesota Secretary of State, and allege as follows:

                                   NATURE OF THE CASE

       1.     This case concerns the constitutionality of a Minnesota law that creates an
unlevel playing field in Minnesota’s elections by arbitrarily favoring, in all of the State’s

general elections, candidates of a single political party, based entirely on their party

affiliation. See MINN. STAT. § 204D.13(2) (the “Ballot Order Statute”). The arbitrary,

across-the-board advantage conveyed by the Ballot Order Statute is the result of a

phenomenon known as “position bias” or the “primacy effect,” whereby the candidate

listed first in a race receives an electoral advantage over all candidates listed below—an

advantage that is solely the result of being listed first on the ballot. Conversely, the

candidates whose names are not listed first suffer an increasing electoral disadvantage as

their names appear further and further down the list (e.g., in second, third, and fourth
position and beyond), that is similarly due solely to their ballot position.
      CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 2 of 20




       2.      In order to diffuse the impact of this effect, many states rotate the order of
candidates in elections. In fact, Minnesota itself does exactly that both in primary elections

and for nonpartisan offices in general elections—in both cases, employing a precinct-by-

precinct rotation system to determine candidate name order. See MINN. STAT. § 206.61(5);
MINN. R. 8220.0825; OFFICE OF THE MINN. SEC’Y OF STATE STEVE SIMON, Order of

Names and Offices on the Ballot, https://www.sos.state.mn.us/elections-voting/how-

elections-work/order-of-names-and-offices-on-the-ballot/ (last visited Nov. 25, 2019). The

stated purpose for this rotation across precincts is “so that each name appears on the

machines or marking devices used in a municipality substantially an equal number of times

in the first, last, and in each intermediate place in the list or group in which they belong.”
MINN. STAT. § 206.61(5).

       3.      But in general elections, when the candidates from different political parties

face off against each other for the opportunity to represent the people of Minnesota, the

Ballot Order Statute mandates that the advantages of the primacy effect be conferred

entirely upon the candidates of a single political party. This is because the Ballot Order

Statute requires a fixed ballot order in partisan races on the general election ballot, under

which the major party candidates must be listed in reverse order based on the average

number of votes that their party received in the last state general election. See MINN. STAT.

§ 204D.13(2). The result is a state-mandated, systemic, and entirely arbitrary advantage
that confers to a single political party and all of the candidates who affiliate with it, for no

other reason than their political affiliation.

       4.      In the upcoming November 2020 election, the Ballot Order Statute will
systemically and arbitrarily disadvantage all candidates who affiliate with Minnesota’s

state Democratic Party, the Democratic-Farmer-Labor Party (“DFL”). This is because, in

                                                 -2-
      CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 3 of 20




the last state general election, of the four parties that qualified as “major political parties”
under Minnesota law, DFL commanded the highest average vote share. Candidates

affiliated with the Republican Party garnered the second highest average vote share, while

the Grassroots-Legalize Cannabis Party and Legal Marijuana Now Party obtained the third
and fourth highest average vote shares, respectively. As a result, the Ballot Order Statute

requires that, in the upcoming November 2020 general election, all candidates who affiliate

with the Legal Marijuana Now Party will be listed first in every partisan race, up and down

the ticket. The names of those candidates will be followed by candidates from the

Grassroots-Legalize Cannabis and Republican Parties respectively. DFL-affiliated

candidates will always be listed last of all of the major party candidates.
       5.     This litigation is brought by a group of Plaintiffs who have supported and

intend to continue to support DFL candidates in Minnesota, all of whom, absent an order

from this Court, are guaranteed to suffer injury as a result of the Ballot Order Statute in the

coming 2020 general election. They include three individual Minnesota voters, as well as

DSCC, a political committee whose central mission is to support Democratic candidates

for U.S. Senate, including for Minnesota’s two U.S. Senate seats, one of which will be up

for election in 2020, and DCCC, a political committee whose central mission is to support

Democratic candidates for the U.S. House of Representatives, including for Minnesota’s

eight congressional districts, all of which will also be on the ballot in 2020.
       6.     Binding precedent from the U.S. Supreme Court and U.S. Court of Appeals

for the Eighth Circuit require the invalidation of the Ballot Order Statute. Specifically, in

Mann v. Powell, 314 F. Supp. 677 (N.D. Ill. 1969), aff’d, 398 U.S. 955 (1970), the only
case in which the Supreme Court has considered a challenge to a state practice that would

have given certain types of candidates the advantage of being placed first on the ballot, the

                                             -3-
      CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 4 of 20




Court summarily affirmed the lower court’s preliminary injunction, which required that the
state use a ballot order system that gave candidates an equal opportunity to be listed first.

And in McLain v. Meier, 637 F.2d 1159, 1167 (8th Cir. 1980), a case which remains good

law to this day, the Eighth Circuit found unconstitutional a North Dakota ballot order
statute that listed candidates based on the number of votes received by their political party

in the prior congressional election. Minnesota’s Ballot Order Statute is not meaningfully

distinct, and must similarly be invalidated.

                             JURISDICTION AND VENUE

       7.     Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to redress the

deprivation, under color of state law, of rights secured by the United States Constitution.
       8.     This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1343, because the matters in controversy arise under

the Constitution and laws of the United States.

       9.     This Court has personal jurisdiction over the Defendant, the Secretary of

State, who is sued in his official capacity only.

       10.    Venue is proper in the Saint Paul Division of the U.S. District Court in the

District of Minnesota pursuant to 28 U.S.C. § 1391(b)(2) because, inter alia, a substantial

part of the events that gave rise to Plaintiffs’ claims occurred there.

       11.    This Court has the authority to enter a declaratory judgment pursuant to 28
U.S.C. §§ 2201 and 2202.

                                         PARTIES

       12.    Plaintiff MADELINE PAVEK is a resident of and is a registered voter in
Minneapolis, Minnesota, and has been registered to vote in Minnesota since 2016. Ms.

Pavek has voted consistently for DFL candidates and intends to do so again in the

                                               -4-
     CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 5 of 20




upcoming 2020 general election. If the Court does not enjoin the Ballot Order Statute in
advance of that election, all of the candidates that Ms. Pavek supports will be consistently,

systemically, and arbitrarily disadvantaged as a direct result of the Ballot Order Statute.

Ms. Pavek will personally suffer serious, irreparable injury because of the Ballot Order
Statute, both due to the dilution of her vote and the burden on her efforts to help elect DFL

candidates. Her vote for DFL candidates will be diluted relative to the votes for the voters

who affiliate with the candidates listed first in each of those races, because her vote’s

weight and impact will be decreased—and the weight and impact of votes cast for first-

listed candidates increased—by the votes accruing to the first-listed candidates solely due

to their position on the ballot. Ms. Pavek has been actively engaged in efforts to help elect
DFL candidates in Minnesota and serves as the statewide Political Director for the

Minnesota Young DFL and the Stonewall DFL, which is the Party’s LGBTQ caucus, but

the Ballot Order Statute makes Ms. Pavek’s efforts to elect DFL candidates far more

difficult than it would be if the playing field were level or fair. The Ballot Order Statute,

unless enjoined, will burden Ms. Pavek’s ability to engage in effective efforts to elect DFL

candidates by demanding more time and resources to achieve her mission to overcome the

inherent disadvantage that Minnesota’s Ballot Order Statute builds into the system against

those candidates.

       13.    Plaintiff ETHAN SYKES is a nineteen-year-old resident of and registered
voter in Butterfield, Minnesota. Mr. Sykes will be voting for the first time in a general

election in November 2020 and intends to vote for DFL candidates. If the Court does not

enjoin the Ballot Order Statute prior to that election, all of the candidates that Mr. Sykes
supports will be consistently, systemically, and arbitrarily disadvantaged as a direct result

of the Ballot Order Statute. Mr. Sykes will personally suffer serious, irreparable injury

                                            -5-
      CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 6 of 20




because of the Ballot Order Statute, both due to the dilution of his vote and the burden on
his efforts to help elect DFL candidates. His vote for DFL candidates will be diluted relative

to the votes for the voters who affiliate with the candidates listed first in each of those races,

because his vote’s weight and impact will be decreased—and the weight and impact of
votes cast for first-listed candidates increased—by the votes accruing to the first-listed

candidates solely due to their position on the ballot. Mr. Sykes has been actively engaged

in efforts to help elect DFL candidates in Minnesota through his efforts as a member of the

Minnesota State University Mankato College Democrats, but the Ballot Order Statute

makes Mr. Sykes efforts to elect DFL candidates far more difficult than it would be if the

playing field were level or fair. The Ballot Order Statute, unless enjoined, will burden Mr.
Sykes ability to engage in effective efforts to elect DFL candidates by demanding more

time and resources to achieve his mission to overcome the inherent disadvantage that

Minnesota’s Ballot Order Statute builds into the system against those candidates.

       14.     Plaintiff DSCC is the national senatorial committee of the Democratic Party

as defined by 52 U.S.C. § 30101(14). Its mission is to elect candidates of the Democratic

Party to the U.S. Senate, including in and from Minnesota. DSCC works to accomplish its

mission by, among other things, assisting state parties throughout the country, including in

Minnesota. In 2018, DSCC made contributions and expenditures in the tens of millions of

dollars to persuade and mobilize voters to support Senate candidates who affiliate with the
DFL. In 2020, there will be a Senate election in Minnesota, and DSCC will work to elect

the DFL candidate. As a result, DSCC again intends to make substantial contributions and

expenditures to support the DFL candidate for U.S. Senate in Minnesota in 2020. The
Ballot Order Statute directly harms DSCC because it frustrates DSCC’s mission by putting

the DFL candidates in all partisan elections, including elections for U.S. Senate, at an

                                              -6-
     CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 7 of 20




unfair, arbitrary, and artificial electoral disadvantage. Most immediately, DSCC will have
to expend and divert additional funds and resources on get out the vote (“GOTV”), voter

persuasion efforts, and other activities in Minnesota, at the expense of its efforts in other

states, to combat the effects of the Ballot Order Statute in the 2020 general election for
U.S. Senate in Minnesota.

       15.    Plaintiff DCCC is the national congressional committee of the Democratic

Party as defined by 52 U.S.C. § 30101(14). DCCC’s mission is electing Democratic

candidates to the U.S. House of Representatives from across the United States, including

from Minnesota’s eight congressional districts. DCCC works to accomplish its mission by,

among other things, assisting state parties throughout the country, including in Minnesota.
In 2018, DCCC made contributions and expenditures in the millions of dollars to persuade

and mobilize voters to support Democratic congressional candidates, including in

Minnesota. For 2020, DCCC has identified at least one congressional district in Minnesota

as a targeted race, in which it will expend significant resources to support the DFL

candidate. Overall, in 2020, DCCC expects to make contributions and expenditures in the

tens of millions of dollars to persuade and mobilize voters to support Democratic

candidates in congressional elections around the country, including in Minnesota. The

Ballot Order Statute directly harms DCCC because it frustrates DCCC’s mission and

efforts to elect DFL candidates to the U.S. Congress in Minnesota by putting the DFL
candidates at an unfair, arbitrary, and artificial electoral disadvantage. Most immediately,

DCCC will have to expend and divert additional funds and resources on GOTV, voter

persuasion efforts, and other activities in Minnesota, at the expense of its efforts in other
states, in order to combat the effects of the Ballot Order Statute in getting DFL candidates

elected in Minnesota in the 2020 general election.

                                            -7-
      CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 8 of 20




       16.    Defendant Steve Simon is the Secretary of State of Minnesota and is named
as a Defendant in his official capacity. He is the State’s chief elections officer and, as such,

is responsible for the administration and implementation of election laws in Minnesota,

including the Ballot Order Statute. See MINN. STAT. § 204D.13(2). Among many other
duties, the Secretary is specifically responsible for adopting “rules for preparation . . . of

the state general election ballot.” MINN. STAT. § 204D.11(1). The Secretary acted under

color of state law at all times relevant to this action.

                          STATEMENT OF FACTS AND LAW

       17.    Persons involved in politics have long suspected that ballot order matters. It

is for this reason that many jurisdictions (including Minnesota, albeit not in partisan general
election races) rotate the order of candidates’ names across ballots.

       18.    In states that select ballot order by lottery, “winning” that lottery is cause for

celebration. This is because it has long been widely believed that the first-listed candidate

is more likely to win. At the very least, political veterans have long held the view that

should a candidate find themselves in a close election, ballot position could very well be

the factor that decides the race.

       19.    In recent years, this particular piece of political mythology has become

increasingly indisputable as a matter of fact. Researchers have long understood that, due to

a phenomenon known as “position bias” or the “primacy effect,” individuals manifest bias
toward selecting the first in a set of visually-presented options.

       20.    There was a time when there was some debate as to whether this phenomenon

would carry over into the decisions made in the voting booth, but the recent (and extensive)
studies on this question are in agreement: the order in which candidates are listed on the

ballot has an impact on their electoral success, period. See, e.g., Jacobson v. Lee, No. 4:18-

                                              -8-
      CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 9 of 20




cv-262-MW/CAS, 2019 WL 6044035, at *12 (N.D. Fla. Nov. 15, 2019) (summarizing how
84% of 1,086 unique tests across 70 years of social science revealed primacy effects in

elections).

       21.    Even without the advantage of the robust body of empirical research that now
overwhelmingly supports this proposition, there is a long history of cases finding that the

primacy effect has a reason and meaningful impact on elections. See McLain, 637 F.2d at

1166 (affirming “finding of ballot advantage in the first position”); Sangmeister v.

Woodard, 565 F.2d 460, 468 (7th Cir. 1977) (“[T]he trial court’s conclusion that ‘top

placement on the ballot would be an advantage to the plaintiff’ is supported by substantial

evidence.”); Jacobson, 2019 WL 6044035, at *17 (“Plaintiffs have proven—and this Court
hereby finds—that candidates of the major parties in Florida receive an average primacy

effect vote of approximately five percent when listed first in their office block on the

ballot.”); Graves v. McElderry, 946 F. Supp. 1569, 1576 (W.D. Okla. 1996) (finding “some

measure of position bias exists in Oklahoma’s” elections); Kautenburger v. Jackson, 333

P.2d 293, 294-95 (Ariz. 1958) (“[I]t is a commonly known and accepted fact that where

there are a number of candidates for the same office, the names appearing at the head of

the list have a distinct advantage.”); Gould v. Grubb, 536 P.2d 1337, 1338 (Cal. 1975)

(describing finding of position bias as “consistent with parallel findings rendered in similar

litigation throughout the country”); Akins v. Sec’y of State, 904 A.2d 702, 706 (N.H. 2006)
(affirming finding that “the primacy effect confers an advantage in elections”); Matter of

Holtzman v. Power, 62 Misc. 2d 1020, 1023 (N.Y. Sup. Ct. 1970) (recognizing “there is a

distinct advantage to the candidate whose name appears first on a ballot” and this
phenomenon is “so widespread and so universally accepted as to make it almost a matter

of public knowledge”); State ex rel. Roof v. Bd. of Comm’rs, 314 N.E.2d 172, 177 (Ohio

                                            -9-
     CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 10 of 20




1974) (recognizing “it is generally agreed” that “candidates whose names appear at the
beginning of the list receive some votes attributable solely to the positioning of their

names”).

       22.       Far from diffusing the effect of name order, Minnesota’s Ballot Order Statute
systemically confers the advantages that follow from being listed first on the ballot to all

candidates of one political party, based on their party affiliation.

       23.       This is because the Ballot Order Statute mandates that, for every single

partisan election listed on a general election ballot in the state, the major party candidates

must be listed in reverse order of the average vote that their political party received in the

last state general election. See MINN. STAT. § 204D.13(2). Minor party and unaffiliated
candidates are listed by lot. See id. § 204D.13(3) (“[T]he secretary of state shall determine

by lot the order of candidates nominated by petition.”); Order of Names and Offices on the

Ballot, supra.

       24.       Minnesota’s current major political parties are the DFL, the Grassroots-

Legalize Cannabis Party, the Legal Marijuana Now Party, and the Republican Party of

Minnesota. See MINN. STAT. § 200.02(7) (providing statutory definition of “major political

party”); OFFICE OF THE MINN. SEC’Y OF STATE STEVE SIMON, Political Parties,

https://www.sos.state.mn.us/elections-voting/how-elections-work/political-parties/          (last

visited Nov. 25, 2019) (listing major political parties). The Grassroots-Legalize Cannabis
Party and the Legal Marijuana Now Party became major political parties on January 1,

2019, based on their electoral performance in the 2018 state general election.

       25.       The order of the major political parties on the state general election ballot is
determined based on the average number of votes each party received in the previous

general election, which is calculated by “dividing the total number of votes counted for all

                                              - 10 -
     CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 11 of 20




of the party’s candidates for statewide office at the state general election by the number of
those candidates at the election.” MINN. STAT. § 204D.13(2).

       26.    In the 2018 state general election, the DFL statewide candidates received an

average of 1,359,707 votes; the Republican Party of Minnesota statewide candidates
received an average of 1,081,464 votes; the Grassroots-Legalize Cannabis Party statewide

candidates received an average of 145,748 votes; and the Legal Marijuana Now Party

statewide candidates received an average of 98,588 votes. See OFFICE OF THE MINN. SEC’Y

OF      STATE        STEVE       SIMON,        2018       General       Election       Results,

https://www.sos.state.mn.us/elections-voting/2018-general-election-results/ (last visited

Nov. 25, 2019).
       27.    Accordingly, under the Ballot Order Statute the 2020 ballot order will be: (1)

Legal Marijuana Now, (2) Grassroots-Legalize Cannabis, (3) Republican Party, (4) DFL.

The major party candidates will be followed by the minor party and unaffiliated candidates,

if any.1 DFL candidates have no chance of being listed first unless no other major party

candidate is vying for the seat in question.

       28.    Thus, the Ballot Order Statute, on its face, treats similarly situated major

political parties differently, to the detriment of candidates who share a political party

affiliation with candidates who performed well in an earlier, unrelated election.

       29.    Candidates who share their political party affiliation with the party that
performed best, on average, in statewide races during the last general election face a

systemic, arbitrary, and artificial disadvantage as compared to their otherwise similarly

situated rivals, directly and solely as a result of the Ballot Order Statute, which lowers their

1
  Plaintiffs do not challenge the state’s decision to place minor party and unaffiliated
candidates after candidates nominated by a major political party. See MINN. R.
8220.0825(3); Order of Names and Offices on the Ballot, supra.
                                          - 11 -
     CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 12 of 20




electoral prospects for no other reason than that they share a party affiliation with
candidates that performed well in a different and unrelated election.

       30.    This state-mandated preference for the candidates of some major parties over

others stands in stark contrast to the ballot order system that the State employs for minor
party and nonpartisan candidates on the very same ballot, as well as in partisan primary

elections. See MINN. STAT. § 206.61(5); MINN. R. 8220.0825; Order of Names and Offices

on the Ballot, supra.

       31.    Minnesota employs a precinct-by-precinct rotation system to determine

candidate name order for nonpartisan offices in general elections and for all candidates in

partisan primary elections. See MINN. STAT. § 206.61(5); MINN. R. 8220.0825; Order of
Names and Offices on the Ballot, supra.

       32.    Minnesota’s election laws recognize that the purpose of rotation across

precincts is “so that each name appears on the machines or marking devices used in a

municipality substantially an equal number of times in the first, last, and in each

intermediate place in the list or group in which they belong.” MINN. STAT. § 206.61(5).

       33.    The only rational reason to employ such rotation is to diffuse the effects of

primacy effect in elections. Thus, Minnesota law implicitly recognizes that ballot order

impacts elections and operates to neutralize that effect in primaries and in general elections

among nonpartisan candidates.
       34.    But if a fixed ballot order is inappropriate at the primary level, because it

would render those elections unfair—or even for nonpartisan offices on the general election

ballot—it cannot be that those same concerns do not persist into the general election when
it comes to partisan candidates. If anything, those concerns are all the more momentous

when the candidates of different political parties face off against each other.

                                            - 12 -
     CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 13 of 20




       35.      Yet, under the operation of the Ballot Order Statute, the order of partisan
candidates in general elections on every single one of Minnesota’s general elections ballots

is fixed, and as a direct result all DFL candidates will be at an electoral disadvantage in

partisan elections up and down the ballot in the 2020 general election, for no other reason
than their position on the ballot, determined by the outcome of a different, unrelated

election. The result will be severe and irreparable harm to the Plaintiffs, the candidates that

they support, and the voters who support them.

       36.      The Eighth Circuit has previously found that ballot order statutes that favor

specific categories of candidates over others similarly situated burden the fundamental

right to vote, and cannot withstand even the most deferential level of scrutiny. McLain, 637
F.2d at 1167.

       37.      This is in line with decision after decision by federal and state courts that

have considered challenges to similar schemes and easily and consistently found them to

be unconstitutional. See, e.g., Jacobson, 2019 WL 6044035, at *23-24 (finding ballot order

statute that required that candidates be listed in order of their party’s performance in the

last gubernatorial election unconstitutional and permanently enjoining its operation); see

also Sangmeister, 565 F.2d at 469 (affirming the district court’s finding that practice of

clerks placing their own political party first on ballots was a constitutional violation);

Graves, 946 F. Supp. at 1582 (finding statute that mandates placement of one party at the
top of every general election ballot unconstitutional and permanently enjoining its

operation); Netsch v. Lewis, 344 F. Supp. 1280, 1280 (N.D. Ill. 1972) (finding statute that

grants priority in listing on the ballot to be unconstitutional); Kautenburger, 333 P.2d at
295 (affirming trial court’s finding that listing names in alphabetical order on all voting

machines was unconstitutional); Gould, 536 P.2d at 1338 (finding that the allocation of the

                                            - 13 -
     CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 14 of 20




first ballot position based on incumbency or alphabetical order is unconstitutional); Elliott
v. Sec’y of State, 294 N.W. 171, 173 (Mich. 1940) (finding that failure to rotate candidate

names on ballot was inconsistent with constitutional principles); Holtzman, 62 Misc. 2d at

1024-25 (finding legislation that put the incumbent’s name first on every ballot was
unconstitutional).

       38.    All of these cases are consistent with Mann v. Powell, the only opportunity

that the U.S. Supreme Court has had to consider the constitutionality of a ballot ordering

system that gave one category of candidates a systemic advantage. In those proceedings,

the district court issued a preliminary injunction suspending an Illinois practice that ordered

candidates on the ballot based on the order in which their nominating petition were received
and, when two nominating petitions were received simultaneously, favored incumbents.

Mann, 314 F. Supp. at 679. The district court found the systemic favoring of incumbents—

even when only to break a tie—unconstitutional, and issued a preliminary injunction

requiring that the ballot order in the upcoming election be determined by

“nondiscriminatory means by which each” similarly-situated candidate (i.e., those whose

petitions were received at the same time) must “have an equal opportunity to be placed first

on the ballot.” Id. The U.S. Supreme Court summarily affirmed that decision. Mann v.

Powell, 398 U.S. 955 (1970).

       39.    As noted, the Eighth Circuit found that favoring one class of candidates over
others similarly situated in this way could not survive even rational basis scrutiny. This is

even more the case in this particular instance, where Minnesota can offer no plausible

administrative justification for the rule. This is because, as discussed, its law elsewhere
recognizes the advantage conferred by the ballot order effect and, to combat it, employs a

precinct-by-precinct rotational lottery system in primary elections for all candidates and

                                            - 14 -
     CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 15 of 20




even in general elections, for nonpartisan offices. See MINN. STAT. § 206.61(5); MINN. R.
8220.0825; Order of Names and Offices on the Ballot, supra.

       40.    Thus, can be no question as to whether Minnesota could feasibly diffuse the

ballot order effect for major political party candidates in general elections, it affirmatively
chooses not to do so. And in making that choice, it unconstitutionally puts its thumb on the

scale in favor of the candidates of one political party above all others.

                                 CLAIMS FOR RELIEF

                                    COUNT I
                       First and Fourteenth Amendments
      U.S. Const. Amend. I and XIV, 42 U.S.C. § 1983, 28 U.S.C. §§ 2201, 2202
                       Undue Burden on the Right to Vote
       41.    Plaintiffs reallege and incorporate by reference paragraphs 1 through 40, as
though fully set forth herein.

       42.    A court considering a challenge to a state election law must carefully balance

the character and magnitude of injury to the First and Fourteenth Amendment rights that

the plaintiff seeks to vindicate against the justifications put forward by the State for the

burdens imposed by the rule. See Burdick v. Takushi, 504 U.S. 428, 434 (1992); Anderson

v. Celebrezze, 460 U.S. 780, 789 (1983).

       43.    “However slight th[e] burden may appear, . . . it must be justified by relevant

and legitimate state interests sufficiently weighty to justify the limitation.” Crawford v.

Marion Cty. Election Bd., 553 U.S. 181, 191 (2008) (Stevens, J., controlling op.) (quotation

marks omitted); see also Jacobson, 2019 WL 6044035, at *22 (“[T]his Court will scrutinize

the State’s asserted interests and justifications in a level of detail greater than the cursory

examination afforded under the rational-basis standard.”); Gould, 536 P.2d at 1342-43

(applying “close scrutiny” standard of review, because ballot order system “impose[d] a


                                            - 15 -
     CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 16 of 20




very ‘real and appreciable impact’ on the equality, fairness and integrity of the electoral
process”); Akins, 904 A.2d at 705 (applying strict scrutiny to determining state

constitutionality of ballot order system that prioritized candidate names alphabetically).

       44.    Minnesota’s Ballot Order Statute, which provides an unfair, arbitrary, and
artificial advantage to candidates who affiliate with a specific political party simply

because of that political affiliation, burdens the right to vote of those voters—including the

individual Plaintiffs and the constituents of the organizational Plaintiffs—who support

candidates of other similarly situated major political parties, because it dilutes their vote

relative to the votes for the favored political party candidates that the Statute requires be

listed earlier on the ballot. See McLain, 637 F.2d at 1167 (describing system of listing
candidates based on the number of votes received by that same party in the prior North

Dakota congressional election as “burden[ing] the fundamental right to vote possessed by

supporters of the last-listed candidates, in violation of the fourteenth amendment”); see also

Gould, 536 P.2d at 1343 (describing statute that prioritized ballot order by incumbency as

“inevitably dilut[ing] the weight of the vote of all those electors who cast their ballots for

a candidate who is not included within the favored class”).

       45.    The weight and impact of the votes of the individual Plaintiffs as well as the

constituencies of the organizational Plaintiffs are consistently and arbitrarily decreased—

and the weight and impact of the votes for the statutorily favored party’s candidates,
increased—by the votes accruing to the earlier-listed candidates solely due to their earlier

position on the ballot as mandated by the Ballot Order Statute.

       46.    The Ballot Order Statute is not justified by any legitimate state interest, let
alone a compelling state interest, that is sufficiently weighty to justify the burden on the



                                            - 16 -
     CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 17 of 20




right to vote. See e.g., McLain, 637 F.2d at 1167; Jacobson, 2019 WL 6044035, at *22;
Gould, 536 P.2d at 1346-47; Holtzman, 62 Misc. 2d at 1024.

       47.    Thus, the burdens imposed by the Ballot Order Statute on the fundamental

right to vote outweigh any alleged benefits of the law.
       48.    Injunctive and declaratory relief are needed to resolve this existing dispute,

which presents an actual controversy between the Secretary of State and Plaintiffs, who

have adverse legal interests, because the Ballot Order Statute subjects Plaintiffs to serious,

concrete, and irreparable injuries to their fundamental right to vote, including, most

immediately, in the upcoming general election to be held in November 2020.

                                   COUNT II
                             Fourteenth Amendment
         U.S. Const. Amend. XIV, 42 U.S.C. § 1983, 28 U.S.C. §§ 2201, 2202
         Disparate Treatment in Violation of the Right to Equal Protection
       49.    Plaintiffs reallege and incorporate by reference paragraphs 1 through 48, as

though fully set forth herein.

       50.    The Equal Protection Clause of the Fourteenth Amendment prohibits states

from “deny[ing] to any person within its jurisdiction the equal protection of the laws.” U.S.
Const. amend. XIV, § 1.

       51.    This constitutional provision requires “that all persons similarly situated

should be treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985);
see also Bush v. Gore, 531 U.S. 98, 104-05 (2000) (holding Equal Protection Clause applies

to “the manner of [the] exercise [of voting]” and “once granted the right to vote on equal

terms, the State may not, by later arbitrary and disparate treatment, value one person’s vote
over that of another”).



                                            - 17 -
     CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 18 of 20




       52.    Minnesota’s Ballot Order Statute treats one major political party—and its
candidates, members, constituencies, and the voters and organizations who support it—

differently from the other major political parties, putting it at an unfair and arbitrary

electoral disadvantage based solely on the performance of that party’s candidates in the last
state general election, in violation of the Equal Protection Clause. See McLain, 637 F.2d at

1167 (holding system of listing candidates based on number of votes received by that same

party in the prior North Dakota congressional election unconstitutional, in violation of

Equal Protection Clause); see also Mann v. Powell, 333 F. Supp. 1261, 1267 (N.D. Ill.

1971) (enjoining ballot order system of listing candidates based on prior electoral success—

due to “seniority” or “incumbency”—and stating “[t]he Fourteenth Amendment requires
all candidates, newcomers and incumbents alike, to be treated equally”); Netsch, 344 F.

Supp. at 1281 (holding statute prescribing ballot order by past electoral success violated

Fourteenth Amendment because it denied “the right to equal protection”); Holtzman, 62

Misc. 2d at 1024 (holding system requiring placement of incumbent at top of ballot

unconstitutional because it violated Equal Protection Clause); Sangmeister, 565 F.2d at 468

(“This court will not accept a procedure that invariably awards the first position on the

ballot to . . . the incumbent’s party.”) (citation omitted).

       53.    Minnesota’s Ballot Order Statute is not even rationally related to a legitimate

state interest to justify favoring one similarly situated political party over others (and the
serious and irreparable injury that results to the Plaintiffs because of that state-mandated

favoritism), by ensuring that all candidates running in future elections under the auspices

of those parties are listed earlier on the ballot and thus receive an unfair electoral
advantage solely resulting from their positions of primacy. See, e.g., McLain, 637 F.2d at

1167; Holtzman, 62 Misc. 2d at 1024. It cannot possibly meet the more heightened standard

                                             - 18 -
     CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 19 of 20




of scrutiny mandated by Anderson-Burdick. See Jacobson, 2019 WL 6044035, at *22
(applying heightened scrutiny because the statute at issue was politically discriminatory

and holding that state’s reasons for ballot order scheme could not justify the burden on

Plaintiffs’ rights under Anderson-Burdick framework).
       54.    Injunctive and declaratory relief are needed to resolve this existing dispute,

which presents an actual controversy between the Secretary of State and Plaintiffs, who

have adverse legal interests, because the Ballot Order Statute subjects Plaintiffs to serious,

concrete, and irreparable injuries due to disparate treatment in violation of the Equal

Protection Clause, including, most immediately, in the upcoming 2020 general election.
       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:

              a) declaring, under the authority granted to this Court by 28 U.S.C. § 2201,
                  that the Ballot Order Statute violates the First and Fourteenth
                  Amendments to the United States Constitution;

              b) preliminarily and permanently enjoining the Secretary of State, his
                  respective agents, officers, employees, and successors, and all persons
                  acting in concert with each or any of them, from implementing,
                  enforcing, or giving any effect to the Ballot Order Statute under the
                  authority granted to this Court by Federal Rule of Civil Procedure 65(a)
                  and 28 U.S.C. § 2202;

              c) awarding Plaintiffs their costs, disbursements, and reasonable attorneys’
                  fees incurred in bringing this action pursuant to 42 U.S.C. § 1988 and
                  other applicable laws; and

              d) granting such other and further relief as the Court deems just and proper,
                  including requiring the Secretary of State to use a ballot order system
                  that gives similarly situated major-party candidates an equal opportunity
                  to be listed first on the ballot.




                                            - 19 -
  CASE 0:19-cv-03000-SRN-DTS Document 1 Filed 11/27/19 Page 20 of 20



DATED: November 27, 2019        Respectfully submitted,

                                GREENE ESPEL PLLP

                                s/     Sybil L. Dunlop
                                Sybil L. Dunlop (Reg. No. 390186)
                                Katherine M. Swenson (Reg. No. 0389280)
                                222 South Ninth Street, Suite 2200
                                Minneapolis, MN 55402
                                Telephone: (612) 373-0830
                                Facsimile: (612) 373-0929
                                Email: sdunlop@greeneespel.com
                                Email: kswenson@greeneespel.com

                                Attorneys for Plaintiffs




                                - 20 -
